Citation Nr: 1146527	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-12 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979, from January 1982 to April 1988, from January 1996 to February 1996, from April 2004 to May 2004, and from July 2005 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  

The Board does note that in September 2002, the Veteran was granted service connection for chondromalacia and overuse syndrome of the left and right knees, and assigned a 0 percent (noncompensable) rating for each knee, effective February 5, 2002.  In June 2005, the RO granted service connection for degenerative joint disease of the lumbar spine and assigned a 10 percent evaluation effective July 14, 2004.  The Veteran appealed these rating determinations.  Notably, in an October 2003 rating decision, the RO subsequently granted a 10 percent rating for each of the Veteran's knee conditions, effective February 5, 2002, which the RO characterized as a total grant of benefits sought on appeal.  See May 2003 substantive appeal in which Veteran requests a "minimum compensable rating" for his knees.  Further, in an August 2006 rating decision, the RO granted a 20 percent rating for the Veteran's back condition, effective July 14, 2004, and in a subsequently received appeal election form, the Veteran indicated that his appeal as to this issue was satisfied by the increased rating for his back.  See August 2006 Appeal Status Election.  Thus, neither the ratings assigned the Veteran's bilateral knee disabilities nor the rating assigned his low back are in appellate status.  

The Veteran testified at an RO hearing in May 2008.  A copy of the hearing transcript has been associated with the claims file.


FINDING OF FACT

Tinnitus is etiologically related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
In this case, the Board is granting in full the benefit being decided on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

B.  Service Connection

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The claims file reflects that the Veteran served as an aircraft mechanic during part of his time in service.  He also engaged in competitive shooting events during service.  Therefore, noise exposure during service is conceded.  However, service treatment records are negative for any complaints, treatment, or diagnosis of tinnitus.  Notably, during an examination in September 2005, the Veteran specifically denied having any ringing in his ears.

VA treatment records dated December 2006 show the Veteran reported the onset of tinnitus in the last 4 to 5 years.

The Veteran underwent a VA examination in June 2007.  The Veteran reported the onset of tinnitus to be within the past 4 to 5 years.  He reported noise exposure to jet engine and shop noise, as well as small arms fire.  He also reported occasional recreational noise exposure from power tools used for home improvement.  He utilized hearing protection in the military.  The examiner noted that the Veteran's reported date of the onset of tinnitus varied somewhat when compared to previous reports.  She stated that it would be mere speculation to determine the onset of tinnitus, and therefore it would also be speculation to determine the relationship of tinnitus to the Veteran's military noise exposure.  

Private treatment records dated December 2007 show the Veteran again reported an onset of tinnitus within 4 to 5 years.  He experienced ringing in the ears, particularly on the left side, which increased after extended use of firearms.  He noted that he always wore ear protection, including double protection.  The treating physician noted a slight high frequency sensorineural hearing loss primarily on the left and more mild on the right.  He opined that, with the amount of hearing loss the Veteran had, it would be expected that the etiology of his tinnitus is his long history of noise exposure in the service.  He denied any noise exposure since leaving service, and worked in an office setting.

The Veteran submitted a statement in support of his claim dated April 2008, and also testified at an RO hearing in May 2008.  He stated that he was exposed to noise from his duties as an aircraft mechanic and weapons inspector, as well as his competitive shooting and practice.  During this time, he utilized hearing protection, but could not do so properly, as his duties required him to be able to hear commands and hear the movements of those around him.  He denied any post-service noise exposure, and testified that he worked in an office.  He could not pinpoint an exact date of onset for tinnitus, but believed it to be in 2002 or 2003.  

The Veteran submitted an additional private opinion dated August 2008.  The treating physician indicated that he had reviewed the Veteran's military records and VA examination report.  He also noted a history of military noise exposure, but no other noise exposure, head trauma, ototoxic exposure, or family history of hearing problems at a young age.  Examination revealed hearing loss had been stable since December 2007.  In the physician's opinion, and based on his expertise, it was more than likely that the Veteran's military noise exposure contributed to his hearing and tinnitus concerns.

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the medical and satisfactory lay evidence set forth above, that the Veteran's current tinnitus was incurred during his active service.  As noted above, the Veteran's service information supports his reports of exposure to excessive noise during his active service.  The June 2007 VA examination confirms that the Veteran has a current tinnitus disability.  Due to the subjective nature of tinnitus, the Veteran, as a layperson, is competent to testify as to his symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  Accordingly, the Board finds that the Veteran's statements that tinnitus symptoms existed since active service are competent and credible evidence of a continuity of symptoms of tinnitus since his active service.  Id.; see Baldwin v. West, 13 Vet. App. 1 (1999) (the Board must analyze the credibility of the evidence).  

The Board also notes that there are several medical opinions that address the etiology of the Veteran's tinnitus.  According to the U.S. Court of Appeals for Veterans Claims (Court), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

Here, the VA examiner was unable to address the etiology of the Veteran's tinnitus without resorting to speculation.  In contrast, the private opinions submitted by the Veteran indicate that tinnitus is related to noise exposure in service.  The August 2008 opinion does not provide a specific rationale for the conclusion reached.  The failure of the physician to provide a basis for his/her opinion affects the weight or credibility of the evidence.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  However, the December 2007 physician stated that, given the Veteran's current levels of hearing loss, as well as his history of noise exposure in service, tinnitus was etiologically related to service.  When this opinion is viewed collectively with the Veteran's own reports of tinnitus, the Board finds that the overall weight of the evidence is in favor of a finding that tinnitus is related to service, and therefore service connection for tinnitus is warranted.


ORDER

Service connection for tinnitus is granted.



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


